 


110 HRES 486 IH: Supporting the goals and ideals of the National Anthem Project, which has worked to restore America’s voice by re-teaching Americans to sing the national anthem.
U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 486 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2007 
Mr. Hill (for himself and Mr. Tom Davis of Virginia) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Supporting the goals and ideals of the National Anthem Project, which has worked to restore America’s voice by re-teaching Americans to sing the national anthem. 
 
 
Whereas a Harris Interactive Survey discovered that of men and women 18 years of age and older, 61 percent of those surveyed did not know all the lyrics of the first stanza of the national anthem, and of those who answered the question affirmatively, 58 percent had received at least 5 years of music education while growing up; 
Whereas an ABC News poll revealed that more than 1 in 3 Americans (38 percent) do not know that the official name of the national anthem is The Star-Spangled Banner, less than 35 percent of American teenagers can name Francis Scott Key as the author of the national anthem, and as few as 15 percent of American youth can sing the words to the anthem from memory; 
Whereas the national anthem, The Star-Spangled Banner, holds a special place in the hearts and minds of the American people as a symbol of national unity, resolve, and willingness to sacrifice in order to preserve the Nation's sacred heritage of freedom; 
Whereas the National Anthem Project has inspired the American people to have a greater appreciation of their patriotic musical heritage while learning American history; 
Whereas music educators are the among the leading caretakers of this important piece of our Nation’s heritage, in that many students learn the national anthem in music class; 
Whereas our Nation’s future is enhanced by the quality of the historic knowledge and awareness provided to children of all ages through learning about the national anthem, and that high-quality music education represents a worthy commitment to our children and our Nation’s future; and 
Whereas the national anthem is the symbol of American ideals and freedom around the world: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of the National Anthem Project; 
(2)commends the American citizens who have participated in this project; and 
(3)encourages the people of the United States to learn the national anthem, The Star-Spangled Banner, and its proud history. 
 
